Citation Nr: 9906669	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-26 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
respiratory disability secondary to mustard gas exposure.

Entitlement to service connection for a right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, his son and a County Service Officer

ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946.

In September 1977 the RO denied entitlement to service 
connection for a lung disability as secondary to inhalation 
of poisonous gas.  He was provided with notice of his 
appellate rights, but did not file a timely appeal.  See 
38 U.S.C.A. § 7105 (West 1991).  This appeal stems in part 
from a July 1997 rating decision of the RO that again denied 
this claim, but on the basis that no new and material 
evidence had been presented to reopen.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (1998).  Although the veteran asserted more 
specifically in his later claim that he had been exposed to 
mustard gas, this does not amount to a new claim for a new 
disability--he is merely arguing that a different etiology is 
the cause.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir 1996).  Therefore, as 
discussed below, new and material evidence will be necessary 
to reopen this claim.

This appeal also arises from April and May 1996 rating 
decisions that denied entitlement to service connection for 
bilateral hearing loss.  The veteran, however, has repeatedly 
maintained, such as at his RO hearing in February 1998, that 
he is seeking service connection for a hearing loss only of 
the right ear.  The Board of Veterans' Appeals (Board) finds, 
therefore, that service connection for a left ear hearing 
loss is not on appeal.  Additional development, however, is 
necessary with respect to this claim, and it is addressed in 
the REMAND portion of this decision.

The claims file reveals that several attempts have been made 
to obtain the veteran's service medical records, but to no 
avail.  Correspondence from the National Personnel Records 
Center in St. Louis, Missouri, indicates that the veteran's 
service medical records may have been destroyed in a fire.  
The Board is cognizant of the special considerations that may 
apply in such cases.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).


FINDINGS OF FACT

1.  Service connection for a respiratory disability, 
secondary to inhalation of poisonous gas, was denied in a 
September 1977 rating decision.  

2.  The veteran had been notified of the September 1977 
rating decision and his appellate rights; he did not file a 
timely appeal therefrom.

3.  Evidence received since the September 1977 denial is not 
probative since it fails to show a current respiratory 
disability.


CONCLUSION OF LAW

No new and material evidence has been presented to reopen a 
claim of entitlement to service connection for a respiratory 
disability, either directly, or as secondary to mustard gas 
exposure.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 3.303, 3.316 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

Except as otherwise provided, exposure to specified vesicant 
agents during active military service under the circumstances 
described below together with the subsequent development of 
any of the indicated conditions is sufficient to establish 
service connection for that condition: (1) Full-body exposure 
to nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers: Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin; (2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease; (3) Full-body exposure to nitrogen mustard 
during active military service together with the subsequent 
development of acute nonlymphocytic leukemia.  38 C.F.R. 
§ 3.316.  Lack of evidence that might trigger the presumption 
still would not prevent direct service connection if the 
evidence so warranted.  38 C.F.R. § 3.303(d); compare Combee 
v. Brown, 34 F.3d 1039 (Fed.Cir. 1994) (a radiogenic disease 
not listed in the presumptive service provisions precluded 
service connection on a presumptive basis, but did not 
preclude service connection on a direct basis).

When a claim is denied by an agency of original jurisdiction, 
and the claimant fails to appeal by filing a timely notice of 
disagreement within the one-year period following the 
decision as prescribed in 38 U.S.C.A. § 7105(b)(1), that 
decision becomes final and the claim may not thereafter be 
reopened or allowed, except as may otherwise be provided by 
law.  38 U.S.C.A. § 7105(c); see also Person v. Brown, 5 Vet. 
App. 449, 450 (1993) (failure to appeal an RO decision within 
the one-year period renders the decision final).  The 
exception to these rules is that if new and material evidence 
is secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C. § 5108; see also 38 
U.S.C . § 7104(b); Spencer v. Brown, 4 Vet. App. 283, 286-87 
(1993); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
see also Suttmann v. Brown, 5 Vet. App. 127, 135-36 (1993) 
(applying § 5108 provisions for reopening final claims to RO 
decisions rendered final by operation of § 7105(c)).  
Therefore, once an RO decision becomes final, the Board does 
not have jurisdiction to consider the previously adjudicated 
claim unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (when new and material 
evidence has not been submitted in a previously disallowed 
claim further analysis is neither required, nor permitted); 
Fossie v. West, No. 96-1695 (U.S. Vet. App. Oct. 30, 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Under the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), evidence was material when it was probative 
of the issue at hand and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  This test was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit reasoned that the "reasonably likely to change the 
outcome" requirement was not only unnecessarily stringent 
but also inconsistent with the promulgated regulation on 
point, 38 C.F.R. § 3.156(a), supra.

Evidentiary presumptions, such as the one provided in 
38 C.F.R. § 3.316, however, are generally not addressed until 
new and material evidence is presented to reopen the claim 
upon the merits.  Routen v. Brown, 10 Vet. App. 183 (1997), 
aff'd Routen v. West, 142 F.3d 1434 (1998)

In this case, evidence received prior to the last denial of 
the claim for a respiratory disability--rendered in September 
1977--consisted of a July 1977 VA examination report.  During 
that examination the veteran made no complaints of 
respiratory problems, and objective evaluation of the 
respiratory system was negative.  The claim was denied on the 
basis that no lung condition was shown.

Following the September 1977 rating decision, private medical 
records and VA records from about July 1978 to May 1998 have 
been obtained.  Most of these records do not mention any 
respiratory complaints.

A July 1978 letter by the veteran's private physician, George 
F. McIntosh, M.D., notes that the veteran had been seen in 
November 1959 with an acute upper-respiratory infection and 
tracheal bronchitis which was treated and healed.  The 
veteran had acute bronchitis in January 1975; a chest plate 
one month later had revealed no chest pathology.

June 1990 and April 1991 VA chest x-ray reports are 
essentially negative.

A VA record from approximately June 1996 indicates that 
review of systems was notable for a history of exposure to 
mustard gas that resulted in "pleurisy."

A December 1997 letter from the National Personnel Records 
Center in St. Louis, Missouri, with attached morning reports, 
indicates that the veteran was "sick in quarters" on 
February 19 and 20, 1944, but notes that he was not 
hospitalized and that no diagnosis was available.

At a February 1998 RO hearing the veteran asserted that he 
had been exposed to mustard gas while in basic training at 
Camp Roberts, California, and that this experience caused a 
"lung burn."  He later seemed to indicate that he was not 
told this until after service.  He indicated that he did not 
have problems with his lungs, but did have "walking 
pneumonia," not knowing whether this was an associated 
problem.  He admitted he had never been diagnosed with a 
disease of the lungs.

The veteran was examined by the VA in March 1998 at which 
time the examiner acknowledged the history of mustard gas 
exposure reported by the veteran, but concluded that there 
were no acute or chronic symptoms attributable to such remote 
exposure.  The examiner was therefore unable to state whether 
the veteran had any lung condition due to prior gas exposure.  
It was indicated that the exposure likely did not occur and 
that there was no residual pulmonary condition.  A chest 
x-ray reportedly showed clear lungs.

At an August 1998 hearing before the Board, the veteran 
testified that in service, during basic training, he and 
others had been put in a gas chamber.  Some incident 
purportedly occurred involving his gas mask, and he "passed 
out".  He indicated that he had a spot on his lungs that 
"never had cleared up".  As evidence of this, he asserted 
that he has the same cough that he had since service.  He 
noted that he had been given cough syrup.

The Board notes that the veteran is not claiming that he was 
exposed to mustard gas in combat, and thus, although he is a 
combat veteran as evidenced by his award of a Purple Heart, 
the special considerations relating to combat service do not 
apply.  38 U.S.C.A. § 1154; Collette v. Brown, 82 F.3d 389 
(1996).

In this case, the veteran has presented evidence that is 
considered new, since it was not previously of record.  None 
of this evidence, however, is material since it is in no way 
probative as to whether he incurred a respiratory disability 
in service--either from mustard gas exposure or otherwise.  
The basis for the earlier denial of the claim in September 
1977 was essentially that there was no respiratory condition 
shown.  See Evans v. Brown, 9 Vet. App. 273 (1996).  None of 
the new evidence establishes that there is, in fact, such a 
condition.  Although the June 1996 VA record makes note of 
"pleurisy" this is based upon the veteran's own historical 
report and not upon any actual findings.  A bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995); see Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (the Board is not required to accept physicians' 
opinions that are based upon an appellant's recitation of 
medical history); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Stadin v. Brown, 8 Vet. App. 280, 284 (1995) 
(laypersons are generally incapable of rendering diagnoses or 
of competently opining upon questions involving medical 
etiology).  To the contrary, the new evidence--including the 
veteran's own admission of never having had a lung 
disability--shows no current respiratory condition.  Thus 
there is no basis for reopening the previously denied claim.  
38 C.F.R. § 3.156.

Although the standard previously applied in new and material 
cases was recently overturned in Hodge, as previously noted, 
the Board finds that no prejudice to the veteran has resulted 
by the RO's apparently application of that now-defunct test.  
Although the RO cited the Colvin rule, it essentially denied 
the claim on the basis that none of the new evidence was 
probative: i.e. the veteran has no respiratory disability.  
This evidence, therefore, fails to meet the criteria of 
38 C.F.R. § 3.156, i.e. the more liberal approach approved in 
Hodge.  Thus a remand to the RO to consider the Hodge 
standard could not possibly result in a favorable 
determination since the veteran currently has no respiratory 
disability.

Since the veteran has not submitted new and material 
evidence, the benefit-of-the-doubt rule does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

No new and material evidence having been submitted to reopen 
a claim of entitlement to service connection for a 
respiratory disability, the appeal is denied.


REMAND

The veteran has indicated, as recently as during his March 
1998 VA examination, that he was treated at several places 
immediately following service, including VA facilities--at 
least one of which purportedly noted in its records that he 
had a hearing loss.  The United States Court of Veterans 
Appeals has held that the VA has at least some duty under 
38 U.S.C.A. § 5103 to locate such records to the extent that 
they might well ground the claim (or provide new and material 
evidence) if they actually exist.  This is particularly 
compelling in a case of a combat veteran who currently has a 
hearing loss, where the service medical records may have been 
destroyed in a fire, and where existing postservice records 
may be in possession of the VA itself.  See 38 U.S.C.A. § 
5107(b); O'Hare v. Derwinski, supra; cf. Bell v. Derwinski, 2 
Vet. App. 611 (1992) (which does not technically apply in 
this case, regarding constructive possession, but is 
persuasive on the facts of the instant case); see also Lynch 
v. Gober, 11 Vet. App. 22, 26-29 (1997).  The Board notes, in 
this regard, that a May 1998 statement from a VA audiologist 
indicates that the veteran's hearing loss probably did not 
begin in service, based upon various factors including the 
belated onset.  If there are, in fact, additional postservice 
records available that would contradict such a finding, 
showing a much earlier onset, they should be obtained.

To ensure that the VA the facts pertinent to the claim are 
properly developed, the case is REMANDED to the RO for the 
following development:

1.  The RO should attempt to obtain all 
medical records pertaining to the veteran 
from 1946 to 1977 from the Fargo, North 
Dakota, VA Medical Center and from the 
Sioux Falls, South Dakota, VA medical 
Center.  The RO should also request 
postservice medical records pertaining to 
the veteran from Fort Meade, South 
Dakota.  After any such records have been 
obtained, they should be associated with 
the claims file.

2.  If any such records are obtained, the 
RO should review the claims file and 
readjudicate the veteran's service-
connection claim for a right ear hearing 
loss.  If the claim remains denied, he 
and his representative should be provided 
with a supplemental statement of the case 
and an appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 2 -


